MEMORANDUM **
The court has received and reviewed appellee’s motion for summary affirmance and the opposition thereto. A review of these filings, the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See 5 U.S.C. § 552(a)(4)(B) (outlining the mechanism *694for challenging an agency’s decision to withhold records); see also United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, appellee’s motion for summary affirmance is granted. We summarily affirm the district court’s judgment.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.